Citation Nr: 1226095	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected right knee disability.  

2.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to March 1988 and from April 1990 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued 10 percent disability evaluations for the Veteran's right and left knee disabilities.   

In May 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  Accordingly, the Board sent the Veteran a letter dated December 7, 2010, asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded in December 2010 that he did not desire to appear at another hearing and requested that the Board consider his case on the evidence of record.  

In August 2009, the Board remanded the Veteran's case for additional evidentiary development.  A supplemental statement of the case was issued in October 2010 by the VA Appeals Management Center (AMC), which continued the 10 percent disability ratings assigned to each of the Veteran's service-connected knee disabilities.  This claim was again remanded by the Board in June 2011, and the 10 percent disability evaluations were again continued in a January 2012 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran underwent a partial right knee replacement on November 2, 2009, entitling him to a 100 percent disability evaluation for one year from the date of this operation and a 30 percent disability evaluation thereafter.  

2.  Prior to November 2, 2009, the Veteran's service connected torn medial meniscus of the right knee required a knee brace and was manifested by extension limited to 5 degrees, flexion to at least 112 degrees, and pain; it was not manifested by recurrent subluxation or lateral instability, flexion to 45 degrees or less, extension limited to 10 degrees or less.  

3.  The Veteran's service connected torn medial meniscus of the left knee has required a knee brace and has been manifested by pain, flexion to at least 121 degrees, extension limited to (at most) 3 degrees, and slight lateral instability and recurrent subluxation; it has not been manifested by flexion limited to 45 degrees or less, extension limited to 10 degrees or less, recurrent subluxation or lateral instability that is moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 100 percent disability evaluation following a November 2, 2009, right knee arthroscopy, through November, 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2011).

2.  The criteria for establishing a 30 percent disability evaluation for a right knee disability, status post-partial arthroscopy, as of November, 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2011).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a right knee disability, prior to November 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2011).

4.  The criteria for establishing entitlement to a left knee disability evaluation in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of what is required to substantiate an increased disability claim and of how disability ratings are assigned was provided to the Veteran in a letter dated February 2006 and information provided along with his March 2007 statement of the case.  While some of this information was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Also, while the record does not reflect that notice was provided to the Veteran on how VA determines the proper effective date, the record contains no evidence to suggest that the Veteran was prejudiced by this omission.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2006 and June 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of June 2011.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a more recent medical examination and that his temporary claims folder was obtained and associated with the record.  The AMC later issued a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  



Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

For historical purposes, it is significant to note that the Veteran was granted service connection for disabilities of the right and left knees manifested by torn medial menisci in a July 1992 rating decision.  Thus, subsequent evaluations were based on compensable resulting impairment associated with the torn medial menisci.   Noncompensable (0 percent) disability evaluations were assigned under Diagnostic Code 5257, effective as of December 20, 1991.  In March 2002, the RO increased the Veteran's right knee disability evaluation to 30 percent under Diagnostic Code 5260, effective as of September 18, 2000.  This was reduced to a 10 percent disability evaluation, effective as of November 21, 2000.  The Veteran's left knee disability evaluation was increased to 10 percent under Diagnostic Code 5257, effective as of September 18, 2001.  

The RO interpreted a statement received in December 2005 as a claim for increased disability evaluations of the right and left knees.  This claim was subsequently denied in an April 2006 rating decision.  A timely notice of disagreement was received from the Veteran in October 2006, but the previously assigned 10 percent disability evaluations were continued in a March 2007 statement of the case.  The Veteran appealed this decision to the Board in April 2007.  

According to a December 2004 VA outpatient treatment record, the Veteran reported continued pain in the right knee.  The Veteran indicated that he could function as long as he limited his activity.  Examination revealed some right knee crepitation, especially in the last 10 degrees of extension.  He had good flexion of the knee, however.  The Veteran was diagnosed with traumatic arthritis of the right knee.  A February 2005 VA treatment record continues to reflect ongoing knee pain.  Examination of the right knee revealed tenderness over the medial joint line with mild varus positioning of the knee.  There was no swelling and range of motion of the knee was full.  The knee was also stable on extension as well as 30 degrees of flexion with varus and valgus stress test with negative Lachmans with anterior and posterior drawer test.  

In February 2005, the Veteran was seen for an evaluation of the right knee by a private physician with the initials J.R.M.  The Veteran reported significant pain in his right knee since his prior surgeries.  It was noted that the Veteran previously received treatment for the right knee through the VA Medical Center (VAMC), but that he was choosing private treatment due to the length of time it was taking him to receive care.  The Veteran reported working as a supervisor at a correctional facility and that it was becoming difficult to do a lot of the activities that were required due to pain.  Examination of the right knee revealed pain and tenderness over the medial aspect of the knee.  Mild patellar crepitation was also noted.  The knee was stable in extension as well as 30 degrees of flexion in varus and valgus stress.  Lachmans and anterior/posterior drawer testing were negative.  X-rays demonstrated internal derangement with probable arthritis, chondromalacia and/or degenerative tearing to the medial and/or lateral meniscus.  A follow-up treatment note dated June 2005 indicates that the Veteran seemed to be getting better with good days and bad days.  

The Veteran underwent a VA examination of the knees in March 2006.  The Veteran reported weakness, stiffness, swelling, giving way (more so in the right knee), locking, fatigability and lack of endurance.  The Veteran also described constant pain and having to wear a right knee brace.  The pain was elicited by physical activity and was relieved by rest and medication.  The Veteran denied suffering from incapacitation as a result of his pain.  The functional impairment was noted to be an inability to play sports or keep up with his job requirements.  The Veteran lost 10 days of work per year because of this condition.  

Examination of the knees revealed right knee range of motion from 0 degrees extension to 112 degrees of flexion.  Pain began at 112 degrees.  Left knee range of motion was extension to 0 degrees and flexion to 121 degrees, with pain beginning at 121 degrees.  Joint function, bilaterally, was additionally limited by pain, fatigue, and lack of endurance following repetitive use.  The examiner was unable to make a determination as to whether this additional limitation resulted in further limitation of motion.  Anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligament stability testing and medial and lateral meniscus stability testing was within normal limits in both knees.  X-ray findings of both knees were also noted to be within normal limits.  The examiner diagnosed the Veteran with torn medial menisci tears of the right and left knees.  The effect of these conditions on the Veteran's usual occupation was noted to be a risk of losing his job due to knee surgeries.  The effect on his usual daily activities was noted to be painful ambulation.  

The Veteran was again seen by Dr. M in April 2006.  It was noted that the Veteran had not been seen for his knee in the past year but that he was continuing to have pain in the right knee.  X-rays revealed osteoarthritis in the right knee.  Injection therapy was performed, but it was noted that the Veteran was believed to be too young for a total knee replacement as of this time.  The record also contains a VA outpatient treatment record dated June 2006.  This record reflects that the Veteran reported his right knee sometimes locking up and being unstable.  He also reported pain in the left knee but denied episodes of giving way.  Another June 2006 record, however, indicates that the Veteran reported his left knee locking up on him the previous night.  

The Veteran was seen for an initial evaluation of the left knee in December 2006 with a private physician with the initials G.R.H.  Dr. H noted that the Veteran sustained a twisting injury to the left knee one week earlier with popping and swelling since that time.  The Veteran reported difficulty with any ambulation at this time.  The left knee demonstrated pain at the extremes of motion and there was medial and lateral joint line tenderness.  McMurray's testing was positive.  X-rays revealed no acute abnormalities, but there were some mild degenerative changes in the knees bilaterally.  It was concluded that there was strong evidence of medial and lateral meniscal tears with effusion and significant findings.  The Veteran underwent surgery in January 2007 to repair medial and lateral tears of the menisci in the left knee.  A private follow-up note dated April 2007 revealed the Veteran to be doing very well with no difficulties.  Range of motion was full and excellent bilaterally and there was no pain with palpation.  Dr. H released the Veteran back to work with no restrictions.  A May 2007 VA treatment record also indicates that the Veteran reported his left knee was improving after his previous surgery.  

According to a private record dated August 2008 and signed by a physician with the initials J.D.T., the Veteran reported injuring his left knee several days earlier after he fell when his right knee gave out on him.  The Veteran reported hearing a loud pop with subsequent popping and grinding since this injury.  Examination of the left knee revealed tenderness over the MCL at the insertion of the tibia.  Range of motion of the left knee was from 0 degrees to 135 degrees and there was 1+ varus and valgus laxity.  Anterior and posterior drawer examination was negative.  Examination of the right knee revealed range of motion from 0 degrees to 130 degrees with negative anterior and posterior drawer.  X-rays of the left knee were negative for fracture or dislocation and there was no evidence of degenerative changes, spurring or subcondylar sclerosis.  A diagnosis of left knee pain with MCL sprain was assigned.  A MRI performed in September 2008 revealed evidence of a medial meniscus tear along the posterior horn of the medial meniscus and mild degenerative cartilage changes within the patellofemoral compartment.  

Surgery was performed on the left knee in September 2008.  Specifically, the Veteran underwent left knee arthroscopy, left knee partial medial meniscectomy and left knee removal of synovial plica.  Another record from Dr. T dated October 2008 revealed left knee range of motion from 3 degrees to 135 degrees.  There was good stability upon examination.  The Veteran denied any pain at this point and reported being back to work on a very limited basis.  

A March 2009 VA outpatient treatment record reflects complaints of grinding and popping in the right knee with pain.  It was noted that the Veteran had nine prior surgeries on this knee.  

The Veteran underwent another evaluation with Dr. T in May 2009.  The Veteran was continuing to complain of problems with his right knee.  Examination revealed range of motion from 5 to 125 degrees.  1+ varus laxity and 2+ valgus laxity were noted, but Lachmans and posterior drawer testing was negative.  A MRI from April 2009 was reviewed, revealing a possible re-tear of the medial meniscus.  

In October 2009, the Veteran was seen by Dr. T with complaints of pain that was becoming unbearable in the right knee.  Examination revealed range of motion from 5 to 120 degrees.  There was normal varus/valgus stability and anterior and posterior drawer examinations were normal.  Dr. T recommended a partial right knee replacement.  This was subsequently performed in November 2009, and in December 2009, the Veteran reported very good pain control 6 weeks post-surgery.  Range of motion of the right knee was from 2 to 135 degrees at this time.  

A private treatment record authored by Dr. T and dated April 2010 notes that the Veteran was overall very happy with the results of his right knee surgery some 21 weeks earlier.  He still had some constant pain with increased activities and some minor swelling in the knee.  Range of motion of the knee was noted to be "outstanding," from 0 degrees to "14" degrees.  While the record does note 14, in light of the examiner's use of the term "outstanding" and his range of motion to 135 degrees in December 2009, it can be presumed that the examiner intended to type 140 degrees.  The knee was also noted to be within normal varus/valgus stability and Lachmans and posterior drawer examinations were negative.  It was noted that the minor swelling he was experiencing was normal within the first nine to twelve months following this type of surgery.  

The record also contains a VA outpatient treatment record dated July 2010.  According to this record, the Veteran required no assistive devices for ambulation.  A January 2011 VA outpatient treatment record indicates that the Veteran's right knee had fairly good range of motion although he could not extend as well with this knee as he could with his left knee.  There was minimal crepitus in the knee, but there was no effusion or increased temperature.  

The Veteran was most recently afforded a VA examination of the knees in June 2011.  It was noted that the Veteran had been advised to wear braces on his knees at all times.  The Veteran reported that he was able to walk well with these braces and that no walking aids were required.  The Veteran reported pain in the right and left knees, but he denied symptoms of giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation or locking episodes.  The Veteran also denied flare-ups of his joint disease.  The examiner noted that the Veteran was unable to stand for more than a few minutes and that he was unable to walk more than a quarter of a mile.  The Veteran's gait was deemed to be normal.  Examination of the knees revealed no soft tissue swelling, edema or effusion.  There was also no weakness, instability or tenderness.  Range of motion testing of the right knee revealed flexion to 110 degrees without pain and pain up to 120 degrees.  Extension was noted to be limited by about minus 8 degrees.  Range of motion testing of the left knee revealed flexion to 135 degrees with no pain and normal extension to 0 degrees.  There was objective evidence of pain on motion, but there were no additional limitations after three repetitions of range of motion.  The examiner diagnosed the Veteran with status post partial or unicompartmental right knee replacement.  The prosthesis was noted to be in good position with zero to minimal loss of function.  The examiner opined that this had no significant effects on the Veteran's occupation or usual daily activities.  The Veteran was also diagnosed with status post arthroscopic partial medial meniscectomy of the left knee in stable condition with zero to minimal loss of function.  This was also felt to result in no significant effects on occupation or usual daily activities.  

Right Knee

The above evidence demonstrates that the Veteran underwent a right unicondylae knee arthroplasty involving the medial compartment on November 2, 2009.  In a July 2011 rating decision, the RO assigned a temporary 100 percent disability evaluation for convalescence as of November 2, 2009.  A 10 percent disability evaluation was resumed as of March 1, 2010.  However, under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  The rating criteria make no distinction between a total or a partial knee replacement.  As such, the Veteran is entitled to a temporary total disability evaluation for his right knee from March 1, 2010 through November 1, 2010 - the remainder of the one year period following the Veteran's right knee arthroplasty of November 2, 2009.  

The evidence demonstrates that the Veteran is also entitled to a higher disability evaluation of 30 percent as of November 2, 2010.  According to Diagnostic Code 5055, a 30 percent disability evaluation is the minimal evaluation permitted following a knee replacement.  Id.  However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his right knee disability at any time since November 2, 2010.  According to the June 2011 VA examiner, the Veteran had right knee flexion to 110 degrees and right knee extension was limited by 8 degrees.  A higher disability evaluation of 40 percent is only warranted if there is evidence of extension limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

According to the June 2011 VA examiner, the Veteran's right knee prosthesis was in good position with zero to minimal loss of function.  This had no significant effects on the Veteran's occupation or usual daily activities, and while the Veteran did exhibit objective evidence of pain on motion, this did not result in additional limitation after repetition.  As such, a higher disability evaluation is not warranted based on functional loss.  

The preponderance of the above evidence also demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected right knee disability, prior to November 2, 2009.  The Veteran's torn medial meniscus of the right knee was rated under Diagnostic Code 5260.  Under this code, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A December 2004 record notes that the Veteran had good flexion of the right knee.  A March 2006 VA examination report also reflects flexion of the right knee to 112 degrees.  An August 2008 private treatment record reflects flexion to 130 degrees and a May 2009 private record reflects flexion to 125 degrees.  Therefore, the Veteran has clearly maintained flexion of the right knee far in excess of 30 degrees - the limitation required for a higher disability evaluation of 20 percent.  See id.  

The preponderance of the evidence of record further demonstrates that the Veteran is not entitled to a separate disability evaluation for limitation of extension of the right knee, prior to November 2, 2009.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  While a December 2004 record noted crepitation in the last 10 degrees of extension, it was not suggested that the Veteran was incapable of full extension.  In fact, a February 2005 VA treatment record specifically noted a full range of motion in the knee.  VA examination of the right knee in March 2006 also revealed extension to 0 degrees, as did a private evaluations in August 2008.  May 2009 and October 2009 private records reflect extension limited to 5 degrees.  Therefore, as the Veteran's right knee was not limited to 10 degrees of extension at any time prior to November 2, 2009, a separate compensable disability evaluation for limitation of extension is not warranted.  See id.  

The Board has again considered whether there is evidence of sufficient functional loss, prior to November 2, 2009, to warrant a higher disability evaluation .  See 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While there has been evidence of pain, crepitation and lack of endurance of the right knee, the March 2006 VA examiner was unable to determine what additional limitation of motion the Veteran might experience because of this symptomatology.  However, the examiner did conclude that the Veteran was functionally impaired only in that he could not play sports and that he had difficulty keeping up with his job requirements, missing 10 days of work the prior year.  He was still able to perform his job and his daily activities as of this time, despite his painful ambulation.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from such a degree of functional loss during the pendency of his claim as to warrant a higher disability evaluation.  

The Board has also considered whether there may be any other applicable diagnostic codes that would permit a higher or separate disability evaluation at any time during the pendency of this claim.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  

An evaluation of the knee in February 2005 revealed it to be stable on extension and flexion with varus and valgus testing.  A private evaluation at this time also revealed the knee to be stable.  Upon examination in March 2006, stability testing of the right knee was deemed to be within normal limits.  The Veteran did report in June 2006 that he felt his knee locked up on him at times and was unstable.  However, anterior and posterior drawer testing of the right knee was negative in August 2008.  While a May 2009 private record noted 1+ varus laxity and 2+ valgus laxity, Lachmans and posterior drawer testing were negative.  A subsequent treatment record from October 2009 also found normal varus and valgus stability of the right knee with normal anterior and posterior drawer examinations.  Finally, while the Veteran did report instability of the right knee upon examination in June 2011, it was determined that there was no objective evidence of instability or weakness of the right knee.  As such, there is no distinct period of time in which there has been evidence of slight recurrent subluxation or lateral instability.  A separate compensable disability evaluation under Diagnostic Code 5257 is not warranted at any time during the pendency of this claim.  

Finally, the record reflects that the Veteran has not suffered from ankylosis, impairment of the tibia and fibula, or genu recurvatum of the right knee at any time during the pendency of this claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 and 5263.  The Board recognizes that the Veteran's complaints include locking of the knee in 2006, however, this has not been described on objective exam.  There is evidence of effusion in the joint and pain on motion.  The same symptoms, however, may not be used to support the basis for a separate evaluation under Diagnostic Codes 5258 and 5259 as to do so would constitute an impermissible 'pyramiding' of benefits.  See 38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993). 

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his service-connected right knee disability.  The Veteran indicated in his April 2007 appeal to the Board that he suffered from "severe instability" in the knees.  However, as discussed above, this assertion is not supported by the objective medical evidence of record.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical evidence.  The medical examiners have specialized expertise in determining the gradiations of disability, so their opinions are entitled to more weight.  In his May 2009 hearing, the Veteran also testified that he had to change his duties at work because of his knees and that he was now working with paperwork.  However, this alone is not evidence of entitlement to a higher disability evaluation.  Some degree of occupational impairment is inherent in the already assigned 10 percent rating.  

Also, in a July 2011 statement, the Veteran asserted that he suffered from pain, limitation of motion and problems with stability.  He also noted that he had to wear a knee brace.  However, as the Veteran's disability evaluation has been increased to 30 percent as of this time, this symptomatology is already contemplated by the assigned disability evaluation.  A higher disability evaluation of 40 percent is meant to compensate a Veteran with an exceedingly high limitation of motion - something that has not been demonstrated in this case.  As such, the Veteran's statements do not reflect entitlement to a higher disability evaluation.  

The Veteran also argued in his July 2011 statement that he desired a new examination before an "impartial" physician.  While the Board has considered this statement, it does not find that a new examination is warranted.  A review of the June 2011 examination report reveals that extensive testing was performed as part of the examination.  The examiner also provided very detailed discussions regarding the Veteran's symptomatology and associated functional impairment.  The Veteran has not submitted any testimony or evidence to demonstrate that the June 2011 VA examination was either deficient or that it resulted in prejudice to his claim.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected right knee disability include pain and limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-63.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology did not warranted a disability evaluation in excess of 10 percent at any time prior to November 2, 2009.  It also has not warranted a disability evaluation in excess of 30 percent at any time since November 2, 2010.  As such, staged ratings are not warranted.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects that this issue was previously denied by the RO in a May 2010 rating decision.  The Veteran did not express disagreement with this decision and he has not since alleged entitlement to TDIU benefits.  Since this issue has already been adjudicated independently, a remand for further consideration of this matter is not warranted.  Furthermore, the Veteran has reported being employed on a full-time basis since October 2010.  

The evidence of record demonstrates that the Veteran is entitled to a 100 percent disability evaluation for his knee arthroplasty from November 2, 2009, until November 1, 2010.  A disability evaluation of 30 percent is warranted as of November 2, 2010.  To this extent, the claim is granted.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 10 percent prior to November 2, 2009, and the provisions regarding reasonable doubt are not applicable.  See 38 U.S.C. § 5107(b).  This aspect of the Veteran's claim is denied.  

Left Knee

The preponderance of the above evidence also demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left knee disability at any time during the pendency of this claim.  The Veteran's service connected torn medial meniscus of the left knee is presently rated under Diagnostic Code 5257.  As already noted, this code rates impairment based on recurrent subluxation or lateral instability of the knee.  A 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

According to a March 2006 VA examination report, stability testing was within normal limits in both knees.  The Board notes that the Veteran did report his left knee locking up on him the previous night in June 2006.  However, there is no evidence of subsequent episodes of locking.  The Veteran suffered a twisting injury of the left knee in December 2006 which resulted in a meniscal tear.  Surgery was performed, and the left knee was felt to be improving after this surgery.  However, the Veteran again injured his left knee in August 2008.  While there was 1+ varus and valgus laxity, anterior and posterior drawer testing was negative.  Following an additional surgery, the left knee was deemed to be stable upon VA examination in June 2011.  

The above symptomatology is more appropriately characterized as "slight" rather than as "moderate."  While the Veteran has reported intermittent episodes of instability or locking, this was not confirmed upon objective examination in March 2006 or June 2011.  Also, while there was slight laxity upon treatment in August 2008, drawer testing was negative and a subsequent surgery resulted in a stable left knee.  As such, the Veteran's overall symptomatology has best been described as "slight" throughout the pendency of his claim.  

The Board has also considered whether the Veteran may be entitled to a separate disability evaluation for limitation of motion of the knee.  However, as discussed below, the preponderance of the evidence of record reflects that the Veteran has not suffered from a compensable degree of limitation of motion in the left knee at any time during the pendency of his claim.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to the March 2006 VA examination report, the Veteran was capable of left knee flexion to 121 degrees before he experienced pain.  An April 2007 private note indicates that the Veteran had full range of motion in the knee, and an August 2008 private record found flexion to 135 degrees.  An October 2008 private record again found flexion to 135 degrees, and the June 2011 VA examiner found flexion of the left knee to 135 degrees with no pain.  Therefore, the evidence clearly demonstrates that a compensable disability evaluation based on limited flexion is not warranted under Diagnostic Code 5260.  

Likewise, the preponderance of the evidence demonstrates that a separate compensable disability evaluation for limitation of extension of the left knee is not warranted.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  An April 2007 private note indicates that the Veteran had full range of motion in the knee, and an August 2008 private record found extension to 0 degrees.  The March 2006 and June 2011 VA examiners also concluded that the Veteran was capable of extension of the left knee to 0 degrees.  As such, a separate compensable disability evaluation is not warranted for limitation of extension of the left knee under Diagnostic Code 5261.  

The Board has again considered whether there is evidence of additional functional loss that might warrant a separate compensable disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss due to factors such as pain, weakness, excess fatigability, and incoordination are important when determining limitation of motion).  However, the evidence of record fails to reflect that the Veteran suffered from limitation of flexion or limitation of extension anywhere close to a compensable value even after repetition of motion or consideration of additional functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The June 2011 VA examiner also concluded that the Veteran suffered from no additional limitations after three repetitions of motion of the left knee.  As such, the preponderance of the evidence of record reflects that the Veteran does not suffer from such a degree of functional loss in the left knee as to warrant a separate compensable disability evaluation due to limitation of motion.  

The Board has also considered whether there may be any other applicable diagnostic codes that would permit a separate or higher disability evaluation.  The Board recognizes that the Veteran's complaints include locking of the knee in 2006, however, this has not been described on objective exam.  There is evidence of effusion in the joint and pain on motion.  The same symptoms, however, may not be used to support the basis for a separate evaluation under Diagnostic Codes 5258 and 5259 as to do so would constitute an impermissible 'pyramiding' of benefits.  See 38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993).  Finally, there is no evidence of ankylosis or genu recurvatum, and the June 2011 VA examiner specifically concluded that there was no impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 and 5263.  As such, there are no other relevant codes that would permit a higher disability evaluation in this case.  

The Board again recognizes that the Veteran believes he is entitled to a higher disability evaluation for his left knee disability.  As already noted, the objective evidence of record does not support the Veteran's April 2007 assertion of "severe instability."  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical evidence.  The medical examiners have specialized expertise in determining the gradiations of disability, so their opinions are entitled to more weight.  The Veteran also testified in May 2009 to not being able to perform activities such as coaching baseball and football for his children.  While the Board is sympathetic to this situation, it fails to demonstrate that the Veteran in fact meets the rating criteria necessary for a higher disability evaluation of the left knee.  The Veteran has maintained a significant range of motion in this knee and objective testing has revealed the knee to in fact be stable.  As such, the Veteran's testimony does not demonstrate entitlement to a higher disability evaluation of the left knee.  

As noted in the previous section, the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  However, the Veteran's symptoms associated with his service-connected left knee disability include pain, and subjective complaints of knee instability requiring a knee brace.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's left knee symptomatology has not met the criteria for a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  Also, for the same reasons described above, TDIU is not for consideration.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a left knee disability must be denied.


ORDER

A disability evaluation in excess of 10 percent for a right knee disability, prior to November 2, 2009 is denied.

A total (100 percent) disability evaluation from March 1, 2010, through November 1, 2010 (in addition to the already assigned temporary total evaluation from November 2, 2009, until March 1, 2010), for a partial right knee arthroscopy, is granted.  

A disability evaluation of 30 percent for a right knee disability, post-partial knee arthroscopy, as of November 2, 2010, is granted.  

A disability evaluation in excess of 10 percent for a left knee disability is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


